DETAILED ACTION
This action is in response to the initial filing dated 10/15/2018.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10/15/2018 is acknowledged and has been considered by the examiner.

Drawings
The drawings were received on 10/15/2018.  These drawings are not acceptable.
The drawings are objected to because the drawings contain several lead lines that are not associated with reference numerals (see figure 1); it is unclear as to which lead line the reference numeral 32 is associated (see figure 1); it is unclear as to which lead line the reference numeral 30 is associated (see figure 1); and it is unclear as to the structure within the valve (such as the diaphragm 28, seal 28 and resilient bias 32 in figure 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a timer” in line 4.  Claim 1 also recites “a timer comprising” in the preamble in line 1.  Does the recitation of “a timer” in line 4 refer to the same structure as the recitation of “a timer” in line 1?  Does the recitation of “a 
Claim 8 recites the limitation "said plunger element plunger element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “a cam surface” in line 1.  Claim 11 depends from claim 9.  Claim 9 recites the limitation “a cam surface” in lines 1-2.  Does the recitation of “a cam surface” in claim 11 refer to the same structural element as the recitation of “a cam surface” in claim 9?  Does the recitation of “a cam surface” in claim 11 refer to a different structural element than the recitation of “a cam surface” in claim 9?  It appears that that recitation of “a cam surface” in claim 11 does refer to the same structural 
Claim 11 recites the limitation “a slot” in line 2.  Claim 11 depends from claim 9.  Claim 9 recites the limitation “a slot” in line 2.  Does the recitation of “a slot” in claim 11 refer to the same structural element as the recitation of “a slot” in claim 9?  Does the recitation of “a slot” in claim 11 refer to a different structural element than the recitation of “a slot” in claim 9?  It appears that that recitation of “a slot” in claim 11 does refer to the same structural element as the recitation of “a slot” in claim 9 and that the recitation of “a slot” in claim 11 should be “said slot”.
Claim 11 recites the limitation “a plunger element” in line 3.  Claim 11 depends from claim 9.  Claim 9 recites the limitation “a plunger element” in line 3.  Does the recitation of “a plunger element” in claim 11 refer to the same structural element as the recitation of “a plunger element” in claim 9?  Does the recitation of “a plunger element” in claim 11 refer to a different structural element than the recitation of “a plunger element” in claim 9?  It appears that that recitation of “a plunger element” in claim 11 does refer to the same structural element as the recitation of “a plunger element” in claim 9 and that the recitation of “a plunger element” in claim 11 should be “said plunger element”.
Claim 12 recites the limitation "said plunger element plunger element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “a plunger element” in line 3.  Claim 17 depends from claim 13.  Claim 13 recites the limitation “a plunger element” in line 3.  Does the recitation of “a plunger element” in claim 17 refer to the same structural element as the 
Claim 17 recites the limitation “said gas/fluid/liquid valve” in line 4.  Claim 17 depends from claim 13 which depends from claim 3.  Claim 3 recites “wherein the valve is a fluid/liquid valve” in line 1.  Claim 3 does not specify that the valve is a gas valve.  There is insufficient antecedent basis for the limitation relating to “said gas/fluid/liquid valve” in claim 17.
Claim 19 recites the limitation "said plunger element plunger element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "said plunger element plunger element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-11, 13-15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurst (US 20160327962).  Claim(s) 1-7, 9-11, 13-15, 17 and 18 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
Regarding claim 1, the Hurst reference discloses a timer (see assembly shown in figure 48) comprising:(a) a valve (valves 7A and 7B in figure 48); (b) an actuator element (actuator 48100 in figure 48) for controlling flow through said valve; and (c) a timer (considered to be at least the timing mechanism 11200; wherein a variety of timing mechanisms can be utilized with a fluid actuated actuator; see paragraph [0234]]) for readily activating and deactivating said actuator (see at least paragraph [0234] and paragraph [0232]; the system is operated as determined by the fluid source control timer).  
In regards to claim 2, the Hurst reference discloses wherein said valve is a gas valve (the term fluid as used within the Hurst reference can refer to water, milk, juice, aqueous buffer, solvent, organic or inorganic liquids, gas, air, fluidized solid, slurry, liquid that contains particulate matter, solvated chemicals, or other molecule or material that requires distribution; see paragraph [0111]).
In regards to claim 3, the Hurst reference discloses wherein said valve is a fluid/liquid valve (the term fluid as used within the Hurst reference can refer to water, organic or inorganic liquids, gas, air, fluidized solid, slurry, liquid that contains particulate matter, solvated chemicals, or other molecule or material that requires distribution; see paragraph [0111]).
In regards to claim 4, the Hurst reference discloses wherein said timer is a mechanical clockwork timer (see at least paragraph [0234] and paragraph [0288]; wherein paragraph [0288] discloses various mechanical timing devices).
In regards to claim 5, the Hurst reference discloses wherein said timer further comprises a cam surface (considered the cam surface of the cam shaft 48300; see figure 42) and wherein said cam surface further includes a slot (groove 42400; see figure 42) formed in said cam surface for readily accommodating a plunger element (plunger 41400; see figure 43) controlling flow through said valve (the operation of the cog wheel results in the rotation of the cam shaft 48300 which interacts with the plunger 41400 to raise or lower in order to control a fluid flow into a diaphragm valve chamber 31200 via a diaphragm port 34400 causing an increase in pressure in the diaphragm chamber 31200 causing the diaphragm valve (7A, 7B) to close; see paragraph [0231]).
In regards to claim 6, the Hurst reference discloses wherein said valve includes a diaphragm (12) and a seal (considered the seating member on the base of the diaphragm as shown in figure 47) for substantially resolving a diaphragm failure leading to inadvertent flow (it is considered that the interaction of the spring and the seal would be able to compensate for a diaphragm failure proximate the center orifice of the diaphragm).  
In regards to claim 7, the Hurst reference discloses wherein said actuator element further comprises a protrusion (considered the manual setting knob 48800 in 
In regards to claim 9, the Hurst reference discloses wherein said timer further comprises a cam surface (considered the cam surface of the cam shaft 48300; see figure 42) and wherein said cam surface further includes a slot (groove 42400; see figure 42) formed in said cam surface for readily accommodating a plunger element (plunger 41400; see figure 43) controlling flow through said gas valve (the operation of the cog wheel results in the rotation of the cam shaft 48300 which interacts with the plunger 41400 to raise or lower in order to control a fluid flow into a diaphragm valve chamber 31200 via a diaphragm port 34400 causing an increase in pressure in the diaphragm chamber 31200 causing the diaphragm valve (7A, 7B) to close; see paragraph [0231]).
In regards to claim 10, the Hurst reference discloses wherein said valve includes a diaphragm (12) and a seal (considered the seating member on the base of the diaphragm as shown in figure 47) for substantially resolving a diaphragm failure leading to inadvertent gas flow (it is considered that the interaction of the spring and the seal would be able to compensate for a diaphragm failure proximate the center orifice of the diaphragm).  
In regards to claim 11, the Hurst reference discloses wherein said timer further comprises a cam surface (considered the cam surface of the cam shaft 48300; see figure 42) and wherein said cam surface further includes a slot (groove 42400; see figure 42) formed in said cam surface for readily accommodating a plunger element (plunger 41400; see figure 43) controlling flow through said valve (the operation of the 
In regards to claim 13, the Hurst reference discloses wherein said timer further comprises a cam surface (considered the cam surface of the cam shaft 48300; see figure 42) and wherein said cam surface further includes a slot (groove 42400; see figure 42) formed in said cam surface for readily accommodating a plunger element (plunger 41400; see figure 43) controlling flow through said fluid/liquid valve (the operation of the cog wheel results in the rotation of the cam shaft 48300 which interacts with the plunger 41400 to raise or lower in order to control a fluid flow into a diaphragm valve chamber 31200 via a diaphragm port 34400 causing an increase in pressure in the diaphragm chamber 31200 causing the diaphragm valve (7A, 7B) to close; see paragraph [0231]).
In regards to claim 14, the Hurst reference discloses wherein said valve includes a diaphragm (12) and a seal (considered the seating member on the base of the diaphragm as shown in figure 47) for substantially resolving a diaphragm failure leading to inadvertent gas flow (it is considered that the interaction of the spring and the seal would be able to compensate for a diaphragm failure proximate the center orifice of the diaphragm).  

In regards to claim 17, the Hurst reference discloses wherein said timer further comprises including a variable cam surface (considered the surface of the cam shaft 48300 in figure 42) and wherein the cam surface further is tracked by a plunger element (plunger 41400 in figure 43) which in addition can also control the amount of flow/pressure through said gas/fluid/liquid valve (via the operation of the plunger 41400; see at least paragraph [0231]).
In regards to claim 18, the Hurst reference discloses wherein said timer further comprises including a cam surface (considered the surface of the cam shaft 48300 in figure 42) and wherein said cam surface further includes a contour (groove 42400 in figure 42) formed in said cam surface for readily accommodating a plunger element (plunger 41400 in figure 43) controlling flow through said valve (the operation of the cog wheel results in the rotation of the cam shaft 48300 which interacts with the plunger 41400 to raise or lower in order to control a fluid flow into a diaphragm valve chamber 31200 via a diaphragm port 34400 causing an increase in pressure in the diaphragm chamber 31200 causing the diaphragm valve (7A, 7B) to close; see paragraph [0231]).


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobs et al. (US 7404415).  Claim(s) 1-20 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
Regarding claim 1, the Jacobs et al. reference discloses a timer (100) comprising:(a) a valve (diaphragm valve 180); (b) an actuator element (158) for controlling flow through said valve (the movement of the actuator element 158 moves the seal 194 which permits the pilot chamber 168 to be vented in order to open the diaphragm valve; see at least col. 6, line 67 to col. 7, line 18); and (c) a timer (considered the combination of the handle 108 and cam 128, 130 assembly along with timing mechanism 150) for readily activating and deactivating said actuator (see at least col. 7, lines 19-39).
In regards to claim 2, the Jacobs et al. reference discloses wherein said valve handles a fluid (water; see col. 1, lines 6-10).  It is considered that the recitation of “gas valve” is a recitation of the intended use of the structure of the valve.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  It is considered that the structure of the valve of the Jacobs et al. reference is capable of performing the intended use.
In regards to claim 3, the Jacobs et al. reference discloses wherein said valve is a fluid/liquid valve (water; see col. 1, lines 6-10).

In regards to claim 5, the Jacobs et al. reference discloses wherein said timer further comprises a cam surface (136, 138) and wherein said cam surface further includes a slot (138) formed in said cam surface for readily accommodating a plunger element (120 or 154) controlling flow through said valve.  
In regards to claim 6, the Jacobs et al. reference discloses wherein said valve includes a diaphragm (184) and a seal (194) for substantially resolving a diaphragm failure leading to inadvertent flow.
In regards to claim 7, the Jacobs et al. reference discloses wherein said actuator element further comprises a protrusion (considered the protrusion on the cap 126) for readily facilitating manual rotatable displacement of said actuator element (it is considered that the cap 126 is connected to the actuator element 158 through the handle 108).  
In regards to claim 8, the Jacobs et al. reference discloses wherein said plunger element [plunger element] is substantially spherical (it is considered that the rounded surface of the element 120 is “substantially” spherical in as much as the outer surface that interacts with the cam surfaces and slot are rounded) and wherein said plunger is biased with a bias (via a spring 156).  
In regards to claim 9, the Jacobs et al. reference discloses wherein said timer further comprises a cam surface (136, 138) and wherein said cam surface further 
In regards to claim 10, the Jacobs et al. reference discloses wherein said valve includes a diaphragm (184) and a seal (194) for substantially resolving a diaphragm failure leading to inadvertent flow.
In regards to claim 11, the Jacobs et al. reference discloses wherein said timer further comprises a cam surface (136, 138) and wherein said cam surface further includes a slot (138) formed in said cam surface for readily accommodating a plunger element (120 or 154) controlling flow through said valve and wherein said cam surface further comprises a protrusion (considered the protrusion on the cap 126) for readily facilitating manual rotatable displacement of said actuator element (it is considered that the cap 126 is connected to the cam surfaces through the handle 108).  
In regards to claim 12, the Jacobs et al. reference discloses wherein said plunger element [plunger element] is substantially spherical (it is considered that the rounded surface of the element 120 is “substantially” spherical in as much as the outer surface that interacts with the cam surfaces and slot are rounded) and wherein said plunger is biased with a bias (via a spring 156).  
In regards to claim 13, the Jacobs et al. reference discloses wherein said timer further comprises a cam surface (136, 138) and wherein said cam surface further includes a slot (138) formed in said cam surface for readily accommodating a plunger element (120 or 154) controlling flow through said valve.  

In regards to claim 15, the Jacobs et al. reference discloses wherein said actuator element further comprises a protrusion (considered the protrusion on the cap 126) for readily facilitating manual rotatable displacement of said actuator element (it is considered that the cap 126 is connected to the actuator element 158 through the handle 108).  
In regards to claim 16, the Jacobs et al. reference discloses wherein said plunger element is substantially spherical (it is considered that the rounded surface of the element 120 is “substantially” spherical in as much as the outer surface that interacts with the cam surfaces and slot are rounded) and wherein said plunger is biased with a bias (via a spring 156).  
In regards to claim 17, the Jacobs et al. reference discloses wherein said timer further comprises including a variable cam surface (considered the surface of the cam members 2020a, 202b, 202c which are variable by replacement) and wherein the cam surface further is tracked by a plunger element (120) which in addition can also control the amount of flow/pressure through said valve (via the operation of the plunger 120, and actuator element 158).
In regards to claim 18, the Jacobs et al. reference discloses wherein said timer further comprises a cam surface (136, 138) and wherein said cam surface further includes a slot (138) formed in said cam surface for readily accommodating a plunger element (120 or 154) controlling flow through said valve.  

In regards to claim 20, the Jacobs et al. reference discloses wherein said plunger element [plunger element] is substantially spherical (it is considered that the rounded surface of the element 120 is “substantially” spherical in as much as the outer surface that interacts with the cam surfaces and slot are rounded) and wherein said plunger is biased with a bias (via a spring 156).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jacobs et al. (US 7252113), Lai (US 6755213), Piacenza et al. (US 6354172), Nakamura (US 4745949), Tsai et al. (US 4690170), Heyer et al. (US 3638682) and Engholdt (US 2556908) disclose various timers used with valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/UMASHANKAR VENKATESAN/Primary Examiner, Art Unit 3753